Citation Nr: 0714172	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-11 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  He died on February [redacted], 2003.  The appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which denied service connection for 
the cause of the veteran's death.  

In April 2007, a motion to advance this appeal on the docket, 
due to the appellant's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant contends that service connection is warranted 
for the veteran's cause of death.  The veteran died on 
February [redacted], 2003.  The cause of death listed on his death 
certificate is shown to be cardiogenic shock due to or as a 
consequence of pericarditis.  

In arguing that service connection should be awarded for the 
veteran's death, the appellant raises several theories as to 
the possible factors that culminated in his death in her 
September 2003 notice of disagreement (NOD).  First, she 
raised a possible claim for cause of death pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Specifically she alleges 
that the veteran underwent surgery at the Bay Pines VA 
Medical Center (VAMC) in 2000 to remove the veteran's left 
breast and most of his right breast, as well as follow-up 
surgery to remove what she believed was shrapnel from World 
War II, although there is no evidence that the veteran ever 
received shrapnel wounds in his service records.  She has 
argued that the veteran's pericardium may have either been 
pierced by this alleged shrapnel or that the surgeries at the 
VAMC may have injured it.  In addition, she has alleged that 
the various medications he was prescribed by the VA to treat 
various medical conditions, which include several service-
connected ones, may have led to a deterioration of the 
veteran's heart.  Prior to his death the veteran was shown to 
be service-connected for the following: traumatic arthritis 
of the right hip rated at 40 percent disabling; traumatic 
arthritis of the lumbar spine rated at 40 percent disabling; 
ankylosis of the right knee rated at 30 percent disabling, 
degenerative disease of the left hip rated at 20 percent 
disabling, neuroma of the right patellar nerve rated at 10 
percent disabling and osteoarthritis of the right knee rated 
at 10 percent.  He was awarded 100 percent due to individual 
unemployability as of January 1998.  

The appellant in her NOD specifically requested that the VA 
obtain an opinion from a cardiologist as to the etiology of 
the condition leading to his death.  To date, the VA has 
failed to do so, as was pointed out by her representative in 
an undated representative statement that again requested a VA 
medical opinion as to the etiology of the pericarditis 
leading to the veteran's death.  

Because the VA has failed to obtain a medical opinion in 
light of these arguments, and in light of the fact that the 
VA records of the claimed breast surgery in 2000 are not 
presently associated with the claims file, it is necessary to 
remand this case to obtain such records as well as to obtain 
a VA medical opinion.  

In addition, the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  The appellant 
having forwarded a claim for the cause of the veteran's death 
that is premised in part on a claim under the provisions of 
38 U.S.C.A. § 1151 has yet to be notified as to the evidence 
needed to prevail in such a claim.  Additionally, during the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet App. 473, 
which held that the VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not advised of the evidence 
necessary to establish an initial disability rating or 
effective date, if service connection were awarded for the 
claimed disability on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.  The AOJ must review the entire file 
and ensure for the issue appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) 
notice of the information and evidence 
necessary to substantiate the appellant's 
claim of entitlement to an award of 
payment of Dependency and Indemnity 
Compensation (DIC) benefits, based on the 
grant of compensation under the provisions 
of 38 U.S.C.A. § 1151 disability 
compensation (2) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet App. 473, and 
(3) requests or tells the appellant to 
provide any evidence in her possession 
that pertains to her claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should attempt to obtain 
complete treatment records from the from 
Bay Pines VAMC showing treatment around 
2000 for surgery to remove the veteran's 
left breast and most of the right breast 
including any follow-up surgery in the 
chest region.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file. 

3.  Thereafter, the AOJ should obtain a 
medical opinion from a physician with 
expertise in cardiac disorders regarding 
the etiology of the cause of the veteran's 
death.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner.  The 
examiner must state whether it is at least 
as likely as not (at least a 50 percent 
chance) that (1) the veteran's death was 
the result of carelessness, negligence, 
lack of proper skill, error of judgment, 
or similar instance of fault on the part 
of VA for treatment rendered from 2000 in 
general for the breast/chest region, to 
include any claimed damage to the 
pericardium.  (2) Alternately, the 
examiner should discuss whether it is at 
least as likely as not that medication 
prescribed by the VA to treat various 
disorders, including for the following 
service-connected disorders of traumatic 
arthritis of the right hip, left hip, 
right knee and lumbar spine; ankylosis of 
the right knee and neuroma of the right 
patellar nerve, caused or aggravated the 
veteran's heart problems and in doing so 
caused or hastened his death.  (3) Finally 
the examiner should also state whether it 
is at least as likely as not that the 
veteran's death is related to any incident 
in service and should also address the 
appellant's allegations regarding whether 
the veteran sustained shrapnel wounds she 
alleged injured his heart.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim to include whether 
the cause of the veteran's death is 
warranted pursuant to the provisions of 
38 U.S.C.A. §  1151, as well as whether 
the cause of death may be secondary to 
medications used to treat service-
connected disorders.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence and 
discussion of all pertinent law and 
regulations, to include 38 U.S.C.A. § 1151 
(2006).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



